 

Case 7:20-mj-01531 Document 1 Filed on 08/13/20 in TXSD Page 1 of 2

AO 9] (Rev. 11/11) Criminal Complaint

 

United States Djstrict Court
UNITED STATES DISTRICT COURT _ Ssuthem District of Texas
| ae AUG 13 2020

Southern District of Texas

United States of America David J. Bradley, Clerk

v.
Case No.

m-20- / 53 | -M

Ashiey Nicole Vasquez
YOB: 1996 USA

ee? Nee Nee Nee ee Ne ee”

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 12, 2020 in the county of Hidalgo in the

Southern District of Texas , the defendant(s) violated:

 

 

Code Section : Offense Description

21 USC § 952 Knowingly and intentionally import into the United States from the United

21 USC § 841 Mexican States approximately 5.6 kilograms of methamphetamine a
Schedule I! controlled substance, and did knowingly and intentionally
possess with the intent to distribute approximately 5.6 kilograms of
methamphetamine a Schedule II controlled substances.

This criminal complaint is based on these facts:

See "Attachment A"

& Continued on the attached sheet.
Submitted by reliable electronic means, sworn to, and attested to
telephonically, per Fed. R. Cr. P. 4.1, and probable cause found on: .
!s/ John Reinosa

 

Complainant's signature

Approved by AUSA Robert Guerra John Reinosa / Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: ___oatgizog0_— 11:19 a.m. [Lc s Oav9

Judge's signature

City and state: McAllen, TX Peter E. Ormsby, US Magistrate Judge

 

Printed name and title
 

Case 7:20-mj-01531 Document 1 Filed on 08/13/20 in TXSD Page 2 of 2

Attachment “A”

On August 12, 2020, Ashley Nicole VASQUEZ, a United States Citizen, applied for
admission into the United States at the Hidalgo, Texas Port of Entry (POE) through
the vehicle lane. VASQUEZ was the sole occupant of the vehicle. VASQUEZ was
referred for a secondary inspection due to inconsistent statements regarding h her trip

to Mexico and her travel history.

During a secondary inspection, a Customs and Border Protection (CBP) K-9
alerted to the odor of narcotics from the vehicle doors. A search of the vehicle led
to the discovery of five (5) packages weighing a total of 5.6 kilograms containing a
crystal-like substance that field tested positive for the properties of

methamphetamine, a Schedule II controlled substance.

Homeland Security Investigations (HSI) Special Agents (SAs) responded to the
Hidalgo POE for investigative assistance and conducted an interview of VASQUEZ.
During the interview, VASQUEZ admitted to knowledge that the she was
transporting illegal drugs into the United States from Mexico.

According to VASQUEZ’ statement, she reached an agreement with a third party
to transport illegal drugs into the United States from Mexico in exchange for

compensation. VASQUEZ stated that she did not know how much she was going
to be paid. Once in the United States VASQUEZ was to transfer the narcotics to

another individual.
